Citation Nr: 1437155	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1968 to July 1971.  The Veteran performed additional service in the National Guard, retiring at the rank of master sergeant in 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The Board remanded the claim in September 2012 and January 2014 for additional development, and it was returned for further appellate review.  


FINDINGS OF FACT

The Veteran has not been diagnosed with  residuals of a TBI, to include a headache disorder during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI, to include a headache disorder, have not been met.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in an August 2009 pre-rating letter, the RO explained what was necessary substantiate the Veteran's claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The August 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2009 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, private treatment records, and statements from the Veteran, his friends, and his representative.  

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided included requesting from the Veteran a new copy of a letter he had submitted in February 2013, obtaining copies of lay statements that had been submitted by the Veteran's friends, T.F. and E.B., obtaining a full copy of the VA examination Disability Benefits Questionnaire that was provided in October 2012, and finally, obtaining an addendum opinion to the October 2012 VA examination to consider the Veteran's complaints and diagnoses of headaches.  All of the evidence has been obtained and an addendum opinion was provided in February 2014 by the same examiner who conducted the October 2012 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for residuals of a TBI, to include a headache disorder.  He has reported that he sustained a head injury while in service, when he ran over a land mine in Vietnam.  He has reported reoccurring headaches. 

The Veteran's service treatment records indicate that the Veteran was involved in an accident three months from the start of active duty in October 1968, when he was nearby an explosion at a demolition site.  He suffered injuries to his left ear and was told that he lost consciousness for a period of time, however a clinical examination record was silent for any loss of consciousness.  Service treatment records also show that he suffered hearing damage, headaches, and dizziness.   After the accident, he continued to suffer from chronic otitis and a perforation of his left tympanic membrane. The Veteran underwent a tympanectomy in December 1969.  The Veteran was treated for transient headaches while in service.  Treatment records from November 1968 indicate that the Veteran had headaches and left ear pain.  In May 1969, he injured his side when his tank hit a hole in the road.  Treatment involved investigation of injuries only to the chest. Then, in December 1969, the Veteran complained of headaches when he was treated for a fever; at which time he was also being treated for malaria.  These records do not mention a history of head injury.  The Veteran underwent ear surgery in 1971 to correct chronic ear infections had degraded hearing.  The Veteran's separation examination was either not included in his service treatment records, or the copies were illegible. 

An August 1972 National Guard treatment record indicates that the Veteran got dizzy and fell down during a training exercise.  No cause was provided.  In July 1976, a VA examiner noted the Veteran's report of the spontaneous rupture of both ear drums when his tank hit a land mine in Vietnam followed by two months of hospitalization and ear surgery.  There are no service treatment records documenting this injury or the treatment.  Then, a July 1990 National Guard examination noted the Veteran's left ear problems, but indicated no abnormalities of the head, face, neck, scalp, and neurologic systems.  

Post service VA treatment records indicate that the Veteran has received intermittent treatment for his residuals of the ear injury sustained in service, including hearing loss.  In April 1996, a VA clinician noted that the Veteran was working as a boilermaker and travelled frequently.  Additionally, the Board notes that the Veteran has sought treatment for generalized anxiety disorder, but there are no records of treatment for TBI residuals.  

In December 2009, a VA compensation and pension service physician noted a review of the claims file and noted the Veteran's reports of an ear injury and a loss of consciousness for 1-2 hours when his tank hit a land mine.  He reported current symptoms of daily vertigo that he experienced in the morning for the past ten to twelve years, but attributed occasional loss of balance to a workplace back injury in 2004.  The Veteran did not report chronic headaches.  Reflex, sensory, and detailed motor examinations were normal.  The Veteran scored 29/30 on a Mini-Mental State Examination (MMSE).  The physician found that the Veteran had experienced a traumatic brain injury in service based on the Veteran's reports but that residuals, if any, had resolved.  Further, the physician noted that emotional/behavioral signs were attributable to a mental health disorder.  

The Veteran submitted a June 2010 private treatment record from a chiropractor, Dr. P.Y., who relayed the Veteran's complaints of migraines, cephalgia, and vertigo.  The chiropractor noted the Veteran's report of a head injury sustained in a tank explosion but had no opportunity for treatment until evacuated two months later for treatment for malaria.  The Veteran presented with those symptoms 4-5 times per month, and the Veteran indicated that each occurrence lasted several hours.  Dr. P.Y. indicated that the Veteran has difficulties forming words, stutters, and has coordination difficulties with his upper and lower extremities.  Dr. P.Y. also found that the Veteran's discrimination of his right eye is weak and the vibratory sense of the right upper and lower extremities is markedly diminished.  He provided a diagnosis of TBI and indicated that it is more likely than not that the Veteran's TBI evolved from the head trauma he sustained in service.  

Then, in October 2012, the Veteran was provided an examination by a VA neurologist to determine whether he suffers from any TBI residuals from the head injury he sustained during service.  The examiner noted the Veteran's self-reported TBI that he sustained in service.  The examiner also reviewed the Veteran's claims file.  The Veteran indicated that the accident occurred in 1969 and that he was told he was unconscious for 30 minutes.  He stated that the noise was loud and that his head hurt.  Upon examination, the Veteran denied any impairment of memory, attention, concentration, or executive functions; his judgment was normal and his social interaction was "routinely appropriate."  The Veteran was also oriented in all spheres, his motor activity was normal, his visual spatial orientation was also normal, and the Veteran reported no subjective symptoms of any TBI residuals.  There were no neurobehavioral effects noted, the Veteran was able to communicate by spoken and written language, and the Veteran's consciousness was also normal.  The Veteran denied any subjective symptoms of mental, physical, or neurological conditions or residuals attributable to a TBI, to include headaches.  The examiner found that the Veteran's neuropsychological function was "generally intact with focal abnormality in attention and processing speed."  The examiner found that the Veteran's memory was intact and noted that the Veteran's stuttering subsided as he became comfortable during the examination.  

The examiner found no evidence of a neurodegenerative disease or alcohol related cognitive impairment.  He explained that the Veteran's difficulty with attention is "likely related to chronic psychological distress, which can often interfere with cognitive ability, particularly concentration" and noted that the Veteran's stuttering may be related to that as well. The examiner also reviewed MRI results from May 2011, which showed "atrophy of the bilateral frontal lobes that is out of proportion to age."  The examiner explained that the rest of the results appeared normal.  The examiner also diagnosed the Veteran with "headaches, unspecified."  

In his opinion, the examiner found that the Veteran's "self-reported mild TBI in active duty has resolved without residuals."  He also noted that the Veteran functioned and maintained a steady job for more than 30 years.  The examiner noted that the Veteran currently has "organic dementia" and found that the Veteran's MRI results showing bifrontal atrophy is consistent with the dementia.  The examiner noted the private treatment record from Dr. P.Y. from June 2010.  The examiner noted that Dr. P.Y. did not review the claims file or medical records, and thus based his diagnosis and opinion on the history provided by the Veteran.  He also noted that Dr. P.Y. did not provide a rationale.  The examiner further explained that, despite the diagnosis of migraine syndrome given by Dr. P.Y., the Veteran does not meet criteria for migraine syndrome.  Thus, the examiner found that if the Veteran had a TBI during service, it has resolved without residuals.

In July 2012, a VA treatment record notes that the Veteran reported suffering from a head injury when he was struck in the back of the head by an iron rod while working as a boilermaker in 1982.  He reported being unconscious for 45 minutes.   

In February 2014, per the Board's remand instructions, the examiner who provided the October 2012 examination provided an addendum opinion.  The examiner was asked to provide an opinion as to whether the Veteran's headaches are etiologically related to service, to include the documented exposure to explosion during service.  The examiner found that the Veteran's headaches are not caused by or a result of military service.  He explained that there is no evidence of chronic primary or secondary headache disorder.  In his rationale, the examiner explained that there is no evidence of chronic headache disorder in active duty or shortly after discharge from military and that the onset of the Veteran's current headache problems is "unknown."  The examiner went on to explain that the Veteran's current headaches in service are not the same as those documented in active duty.  He stated that "[p]er the International Classification of Headache Disorders, there is no evidence of a Chronic Primary or Secondary Headache disorder to include migraine" and that the "current subjective headaches" are of indeterminate etiology and are unspecifiable.  Finally, the examiner stated that there is no objective evidence of the current subjective headaches beginning during military service or shortly after discharge from military and that a nexus cannot be made to military service.  The examiner also reiterated his opinion that the Veteran does not have any residuals of TBI.  He emphasized that there is nothing suggestive of TBI or its residuals in any of the Veteran's service treatment records.  He thus found that there is no evidence of TBI or residuals in active duty or shortly after discharge and that any "self-reported mild TBI... has resolved with no objective evidence of pathology or residuals." 

In March 2014, the Veteran submitted statements from two acquaintances who noted that they had known the Veteran for 10 to 15 years and observed his hearing deficits, memory lapses, and behavioral abnormalities.  They did not discuss any traumatic head injuries. 

The Veteran submitted an opinion dated March 2014 from Dr. J.R., a neurologist, who opined that the Veteran's MRI findings "would be compatible with a traumatic brain injury."  Dr. J.R. stated that he did not review copies of the Veteran's laboratory studies, but stated that the Veteran's neurological examination suggests a "mild polyneuropathy."  The Veteran scored 26/30 on an MMSE.  He recommended neuropsychological testing.  The neurologist noted that the Veteran declined any medication or treatment and that it was clear the Veteran was interested in documentation of disability and note treatment.  There are no indications that the physician reviewed the Veteran's claims file or treatment records in conjunction with the opinion he provided.  

The Board notes that there are contradictory medical opinions regarding whether the Veteran has a current diagnosis of, or has ever been diagnosed with, TBI residuals.  Indeed, the Veteran has provided two opinions from private practitioners that diagnose him with possible TBI residuals and relate those residuals to service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  To be probative a medical opinion or examination must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The medical opinion proffered by the examiner who conducted the October 2012 examination and provided the February 2014 addendum opinion, relied on a complete and thorough review of the Veteran's record, including VA treatment records, imaging studies, and service treatment records, as contained in the claims file.  The reports were the product of a very thorough review of all of the pertinent evidence regarding whether the Veteran has residuals of the explosion and head injury he experienced in service.  The VA examiner specifically reviewed the contrary evidence of record, namely the private medical opinion from June 2010, which indicated a diagnosis of TBI, and discussed the opinion in context with all of the other evidence of record.  The examiner found that the Veteran does not have any objective evidence or pathology of TBI residuals and that the Veteran's current headaches are not the same as those documented in the service treatment records.  In addition, the examiner provided a thorough rationale regarding his opinions that the Veteran is not suffering from any TBI residuals and that the Veteran's headaches that were reported in service are not etiologically related to any headaches he experiences at present.  It is clear that the examiner took into consideration all relevant factors in giving his opinions.  

The Board places much less probative weight on the opinions provided by the private chiropractor and neurologist.  Although the chiropractor has medical training, he is not a physician and has less training and experience in the evaluation of all facets of a traumatic brain injury than the private and VA neurologists.  Furthermore, both private opinions are brief with considerably less detailed clinical examination, testing, and analysis as was present in the VA examination reports and opinions.  Neither private practitioner accurately referred to the nature and timing of the injuries as documented in the service records and relied only on the Veteran's report which was also inconsistent with the records.   

As explained above, the most persuasive and probative evidence of record does not reflect a diagnosis of TBI residuals.  Even though the private physicians indicate diagnoses of TBI based upon evaluation of the Veteran, the VA examiner made a decision based upon a review of the entire record, which included the service records, private medical records, and the diagnostic imaging and tissue studies of the Veteran, and ultimately determined that the record evidence did not establish or support a diagnosis of TBI at any time.  The examiner also addressed the Veteran's diagnosis of headaches, and clearly explained his findings that the Veteran's current headaches are in no way related to the headaches he experienced during service.  

The Board reiterates that Dr. P.Y. did not review the record and did not provide any rationale for his opinion that the Veteran currently has a diagnosis of TBI.  He also did not provide any evidence that he reviewed the Veteran's claims file or medical records.  Furthermore, the opinion proffered by Dr. J.R. is speculative in nature and also does not provide a rationale for his opinion.  Thus, the private opinions of record are either speculative in nature, or contain no rationale to support their suppositions, and as such they are afforded little or no probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609; Madden v. Gober, 123 F.3d 1477.

The Board notes that the Veteran believes there is a link between his symptoms and his period of service, to include the head injury he sustained therein.   

However, whether the Veteran has residuals from TBI or his current headaches are, in any way, related to his service requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that he has residuals from TBI or that his headaches are related to service, to include the explosion he experienced and head injury he suffered, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current symptoms is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran does not currently have residuals from TBI, to include a headache disorder.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current headaches are related to his period of service, including the explosion and head injury that the Veteran experienced, as well as any report of headaches he made during service.  Accordingly, service connection for residuals of TBI, to include a headache disorder, is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of a TBI, to include a headache disorder, is denied.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


